            Case 2:18-cv-01197-KOB Document 20 Filed 01/15/19 Page 1 of 1                               FILED
                                                                                               2019 Jan-15 PM 01:30
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

EVANSTON INSURANCE COMPANY,                      )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )       Case No. 2:18-CV-01197-KOB
                                                 )
THE BREAK I, INC., D/B/A THE                     )
BREAK RESTAURANT & BILLIARDS,                    )
INC. and AMANDA BEASLEY,                         )
                                                 )
       Defendants.                               )


                                             ORDER

       This matter comes before the court on Defendant The Break I, Inc., d/b/a The Break

Restaurant & Billiards, Inc. and Plaintiff Evanston Insurance Company’s “Joint Motion to

Postpone Parties’ Planning Meeting Conference and Report Obligation.” (Doc. 19). The parties

seek to postpone their obligation to hold a parties’ planning meeting until the court has ruled on

two pending motions, “Plaintiff’s Motion for Default Judgment Against Defendant Amanda

Beasley,” (doc. 15), and “Plaintiff’s Motion for Judgment on the Pleadings Against Defendant

The Break I, Inc.,” (doc. 17).

       Therefore, the court GRANTS the parties’ motion to postpone the parties’ planning

meeting conference and report obligations. The report of the parties’ planning meeting is now

due on or before March 16, 2019.

       DONE and ORDERED this 15th day of January, 2019.



                                              ____________________________________
                                              KARON OWEN BOWDRE
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                                 1
